THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC YOST, individually and on
behalf of a class of similarly situated

individuals,

Plaintiff, :

V. : 3:18-CV-1522
(JUDGE MARIANI)

ANTHEM LIFE INSURANCE
COMPANY

Defendant.

ORDER

AND NOW, THIS 30%) DAY OF JULY 2019, upon consideration of
Defendant Anthem Life Insurance Company’s Motion to Dismiss Plaintiff's Complaint (Doc.
11) and all relevant documents, for the reasons discussed in the simultaneously filed
Memorandum Opinion, IT IS HEREBY ORDERED THAT:

1. Defendant Anthem Life Insurance Company’s Motion to Dismiss Plaintiffs Complaint

(Doc. 11) is GRANTED;

2. The above captioned matter is DISMISSED WITHOUT PREJUDICE;

3. The Clerk of Court is directed to close this case.

 

/
Robert D. Mariani
United States District Judge
